[Cite as State v. Munion, 2012-Ohio-4963.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      SCIOTO COUNTY

STATE OF OHIO,                        :    Case No. 12CA3476
                                      :
     Plaintiff-Appellee,              :
                                      :    DECISION AND
     v.                               :    JUDGMENT ENTRY
                                      :
JUSTIN L. MUNION,                     :
                                      :    RELEASED 10/23/12
     Defendant-Appellant.             :
______________________________________________________________________
                            APPEARANCES:

Bryan Scott Hicks, Lebanon, Ohio, for appellant.

Michael L. Jones, Portsmouth City Solicitor, and Rebecca L. Bennett, Portsmouth
Assistant City Solicitor, Portsmouth, Ohio, for appellee.
______________________________________________________________________
Harsha, J.

        {¶1}    Following a bench trial, the trial court orally found Justin Munion guilty of

speeding and street racing in violation of Portsmouth City Ordinances. On appeal, he

complains that his conviction for street racing is against the manifest weight of the

evidence. But because the trial court failed to dispose of the speeding charge in its

Entry of Sentence or other entry, part of the case remains pending and there is no final,

appealable order. Accordingly, we dismiss the appeal because we lack jurisdiction to

consider it.

                                             I. Facts

        {¶2}    The City of Portsmouth charged Munion by traffic citation with one count

of speeding, a violation of Portsmouth City Ordinance 333.03, and one count of street

racing, a violation of Ordinance 333.07. The city apparently charged Curtis Hall, the

person Munion allegedly raced, with the same offenses. Munion and Hall had a joint
Scioto App. No. 12CA3476                                                                         2


bench trial, and the court orally found them guilty of the charged offenses and

sentenced them. Subsequently in Munion’s case the court issued an Entry of Sentence,

which stated that it found him guilty of “DRAG RACING” – presumably the street racing

charge – and stated his sentence for that offense. However, this entry makes no

mention of the speeding offense. This appeal followed.

                                   II. Assignment of Error

       {¶3}   Munion assigns one error for our review: “THE CONVICTION FOR

STREET RACING WAS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                           III. No Final, Appealable Order Exists

       {¶4}   Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Ohio Constitution, Article IV,

Section 3(B)(2). If a court’s order is not final and appealable, we have no jurisdiction to

review the matter and must dismiss the appeal. Eddie v. Saunders, 4th Dist. No.

07CA7, 2008-Ohio-4755, ¶ 11. If the parties do not raise the jurisdictional issue, we

must raise it sua sponte. State v. Locke, 4th Dist. No. 11 CA3409, 2011-Ohio-5596, ¶

4.

       {¶5}   The trial court orally found Munion guilty of speeding and street racing and

imposed sentences for both charges. However, a court speaks through its journal

entries, not its oral pronouncements. State v. Marcum, 4th Dist. Nos. 11CA8 &

11CA10, 2012-Ohio-572, ¶ 6. In its Entry of Sentence, the court addressed the street

racing charge but did not address the speeding charge – the court did not state that it
Scioto App. No. 12CA3476                                                                       3


found him guilty of that offense or state his sentence. Nor did that entry or any other

entry in the record reflect a dismissal of that charge.

       {¶6}   To create a final order, the trial court needs to issue one entry as the final

judgment of conviction that sets forth the fact of conviction and sentence for all the

charges the court found Munion guilty of, the judge’s signature, and the time stamp

indicating the entry upon the journal by the clerk. See State v. Lester, 130 Ohio St. 3d
303, 2011-Ohio-5204, 958 N.E.2d 142, paragraph one of the syllabus. When a

judgment does not dispose of all pending citations charged in a traffic citation, no final

appealable order exists. See Locke at ¶ 6. Because the trial court has not resolved the

speeding citation, no final appealable order exists and we do not have jurisdiction to

review the case. Id. Accordingly, we dismiss the appeal.

                                                                     APPEAL DISMISSED.
Scioto App. No. 12CA3476                                                                   4


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the
Portsmouth Municipal Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

Abele, P.J. & McFarland, J.: Concur in Judgment and Opnion.

                                          For the Court



                                          BY: ____________________________
                                              William H. Harsha, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.